                      Case 1:18-cv-12277-JGD Document 54 Filed 04/03/19 Page 1 of 1
AO 458 (Rev. 06/09) Appearance of Counsel


                                     UNITED STATES DISTRICT COURT
                                                            for the
                                                 District District
                                             __________   of Massachusetts
                                                                   of __________


                        Dana Duggan,                           )
                             Plaintiff                         )
                                v.                             )      Case No.     1:18-cv-12277-JGD
               Big Picture Loans, LLC, et al.,                 )
                            Defendant                          )

                                                 APPEARANCE OF COUNSEL

To:       The clerk of court and all parties of record

          I am admitted or otherwise authorized to practice in this court, and I appear in this case as counsel for:

          Plaintiff, Dana Duggan                                                                                       .


Date:          04/03/2019                                                                /s/ Elizabeth Ryan
                                                                                         Attorney’s signature


                                                                                  Elizabeth Ryan, BBO # 549632
                                                                                     Printed name and bar number
                                                                                       Bailey & Glasser LLP
                                                                                     99 High Street, Suite 304
                                                                                        Boston, MA 02110

                                                                                               Address

                                                                                     eryan@baileyglasser.com
                                                                                            E-mail address

                                                                                          (617) 439-6730
                                                                                          Telephone number

                                                                                          (617) 951-3954
                                                                                             FAX number
